In a medical malpractice action, the appeals, as limited by appellants’ briefs, are from so much of a judgment of the Supreme Court, Kings County, entered October 16, 1975, upon a jury verdict, as is in favor of plaintiff-respondent and against appellants. Judgment affirmed, with one bill of costs to plaintiff-respondent jointly against appellants appearing separately and filing separate briefs. The evidence in the record amply supports the jury verdict. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.